Opinion filed September 2, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                        Nos. 11-09-00312-CR &11-09-00313-CR
                                      __________

                        JEREMY A. DIETDERICH, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 70th District Court

                                      Ector County, Texas

                         Trial Court Cause Nos. A-32,564 & A-32,565


                            MEMORANDUM OPINION

       Based on Jeremy A. Dietderich’s pleas of true to the allegations in the State’s motions to
adjudicate, the trial court adjudicated him guilty of the offenses of burglary of a habitation (Cause
No. 11-09-00312-CR) and possession of methamphetamine (Cause No. 11-09-00313-CR). The
trial court assessed punishment for the burglary conviction at confinement for fifteen years plus a
fine of $1,365 and restitution. In the possession case, the trial court assessed punishment at
confinement for two years in a state jail facility, but it suspended the imposition of this sentence
and placed appellant on community supervision for five years. We affirm.
       Appellant presents one issue in each appeal: ineffective assistance of counsel. Appellant
argues that his trial counsel rendered ineffective assistance by failing to object when the State
cross-examined appellant about associating with other people who had criminal records. The
prosecutor asked appellant if he associated with Kevin Rickman, Trenton Newell Russell, and a
few others that may have had criminal records. Appellant acknowledged having some
association with these people and knowing that Rickman and Russell had criminal records. The
prosecutor also insinuated that Rickman may have been a member of the Aryan Circle.
Appellant asserts that, except for his association with Russell, these acts were not alleged in the
motions to adjudicate and that evidence of these extraneous bad acts was not admissible.
       Under Strickland v. Washington, 466 U.S. 668 (1984), an appellant contending that his
trial counsel was ineffective must show (1) that counsel’s representation fell below an objective
standard of reasonableness and (2) that there is a reasonable probability that the result of the
proceeding would have been different but for counsel’s errors.         Strickland, 466 U.S. 668;
Hernandez v. State, 988 S.W.2d 770 (Tex. Crim. App. 1999); Hernandez v. State, 726 S.W.2d
53, 55 (Tex. Crim. App. 1986). Although appellant asserts that the State’s reference to his
association with other criminals was “prejudicial and should have been objected to,” appellant
fails to explain how, but for trial counsel’s alleged errors, the result of the proceedings would
probably have been different. Appellant, therefore, has failed to comply with the second prong
of Strickland.
       Upon reviewing the record, we cannot hold that the result of the proceedings – as to
either adjudication or punishment – would probably have been different but for trial counsel’s
alleged errors. The alleged failures by trial counsel likely had no effect on the trial court’s
decision to adjudicate guilt. Appellant’s pleas of true, standing alone, support the adjudications
of guilt. Cole v. State, 578 S.W.2d 127 (Tex. Crim. App. 1979). As for the effect of the alleged
failures on appellant’s punishment, we note that appellant received a fifteen-year sentence: a
punishment in the lower range for his burglary conviction. The burglary that he was convicted
of was a first degree felony punishable by confinement for life or for a term of not less than five
nor more than ninety-nine years. TEX. PENAL CODE ANN. § 30.02(d) (Vernon 2003), § 12.32
(Vernon Supp. 2009). We note also that appellant pleaded true to the following allegations in the
State’s motion to adjudicate: failing to report to his community supervision officer; failing to
make payments as required by the terms of his community supervision; failing to perform

                                                2
community service as required; failing to successfully complete the outpatient drug treatment
program; failing to abstain from the use of methamphetamine; committing the offenses of
stealing a check or receiving a stolen check, possessing drug paraphernalia, and unlawfully
carrying a weapon; and associating with Trenton Newell Russell, a person with a criminal
record. We cannot say that the result of the punishment proceeding would likely have been
different but for trial counsel’s failure to object to evidence regarding appellant’s association
with other criminals, even one who may have had some tie to the Aryan Circle. Because
ineffective assistance of counsel has not been shown, we overrule appellant’s issue.
       The judgments of the trial court are affirmed.




                                                            JIM R. WRIGHT
                                                            CHIEF JUSTICE


September 2, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                3